       Case 3:20-cv-00133-JCH Document 144-2 Filed 08/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
      Plaintiff,                                            Civil Action No. 20cv133(JCH)

        v.                                                  JURY TRIAL DEMANDED

 YALE UNIVERSITY et al.,                                    AUGUST 12, 2020
      Defendants.


                      DECLARATION OF JAKUB MADEJ
     IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
       QUASH AND PLAINTIFF’S CROSS-MOTION TO COMPEL COMPLIANCE

       I, Jakub Madej, declare pursuant to 28 U.S.C. § 1746 as follows:


1.     I am over 18 years of age. The following facts are based on my own personal knowledge.
       I represent Plaintiff Jakub Madej in this action.
2.     I believe, having examined carefully the evidence at hand, that Mr. Raghavan is likely to
       possess relevant information about the Committee, which is subject of these proceedings.
3.     Attached as Exhibit A is a true copy of a conversation between Attorney Patrick M. Noonan
       and myself.
4.     Attached as Exhibit B is a true copy of subpoena served on Mr. Keshav Raghavan.
5.     Attached as Exhibit C is a true copy of defendant’s responses to discovery requests.


       I certify under penalty of perjury that the foregoing is true and correct.


Executed: August 12, 2020 in New York, NY.

                                                              Respectfully submitted,
                                                              /s/ Jakub Madej

                                                              Jakub                 Digitally signed
                                                                                    by Jakub Madej

                                                              Madej                 Date: 2020.08.12
                                                                                    20:41:17 -04'00'
